                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    JEREMY LOCKETT,

                               Plaintiff,
         v.                                                                 ORDER

    LINDA K GEBHARD, CHAPLAIN EWING,                                     18-cv-363-jdp
    WARDEN BOUGHTON, and JON LITSCHER,

                               Defendants.


        Plaintiff Jeremy Lockett, an inmate at the Wisconsin Secure Program Facility, alleges

that prison officials and the county clerk are barring him from getting married. The court

previously stayed the case to recruit pro bono counsel to represent Lockett.

        The court has now located counsel. Attorneys Andrew J. Clarkowski, Michael J. Modl,

and Morgan K. Stippel of the law firm Axley Brynelson LLP have agreed to represent Lockett,

with the understanding that they will serve with no guarantee of compensation for their

services. It is the court’s intention that the scope of representation extends to proceedings in

this court only.1

        Lockett should understand that because he is now represented in this case, he may not

communicate directly with the court from this point forward. He must work directly with his

lawyers and must permit them to exercise their professional judgment to determine which

matters are appropriate to bring to the court’s attention and in what form. Lockett does not

have the right to require counsel to raise frivolous arguments or to follow every directive he


1
 “Proceedings in this court” include all matters leading up to a final judgment on the merits,
the filing of a notice of appeal, if appropriate, and ensuring that all steps are taken to transfer
the record to the Court of Appeals for the Seventh Circuit.
makes. He should be prepared to accept the strategic decisions made by his lawyers even if he

disagrees with some of them. If Lockett decides at some point not to work with these lawyers,

he is free to end the representation, but he should be aware that it is unlikely that the court

will recruit another lawyer to represent him.



                                           ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference before

Magistrate Judge Stephen Crocker to set the schedule for the remainder of the proceedings in

this lawsuit.

       Entered January 18, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                                2
